Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 8, 2016

                                        No. 04-16-00310-CV

                            Calletano "Cano" VERA and Pamela Vara,
                                           Appellants

                                                  v.

REGENCY ENERGY, INC., Civron Petroleum Resources LLC, and Royis Ward, Individually,
                                 Appellees

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 14-05-0332-CVA
                         Honorable Russell H. Wilson, Judge Presiding


                                           ORDER
       On May 19, 2016, Appellants Calletano “Cano” Vera and Pamela Vera filed a notice of
appeal from the trial court’s February 22, 2016 order granting Civron Petroleum Resources,
LLC’s no-evidence motion for summary judgment.
       In Civron’s no-evidence motion, it identifies only itself as the movant. But the style of
the case lists two other parties as defendants: Regency Energy, Inc. and Royis Ward,
individually. Neither party is listed in the body of the trial court’s order.
       Generally, “an appeal may be taken only from a final judgment. A judgment is final for
purposes of appeal if it disposes of all pending parties and claims in the record, except as
necessary to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). When we consider “whether a judicial decree is a final judgment,” we examine “its
language and the record in the case.” See id.
         Here, the trial court’s February 22, 2016 order grants Civron’s no-evidence motion and
orders “that this case is hereby DISMISSED,” but it does not “state[] with unmistakable clarity
that it is a final judgment as to all claims and all parties.” See id. at 205 (stating that language in
an order “that the case is dismissed[] shows finality if there are no other claims by other parties;
but language that ‘plaintiff take nothing by his claims against X’ when there is more than one
defendant or other parties in the case does not indicate finality”). The order does not expressly
dispose of Appellants’ claims against Regency Energy or Royis Ward, individually. See id.
Further, the record before us does not contain an earlier notice of nonsuit or subsequent
severance order that could make the order final.
       Therefore, we ORDER Appellants to show cause why this appeal should not be
dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). Appellants’ written response
must be filed with this court within TEN DAYS of the date of this order. If Appellants do not
timely provide written proof as ordered, this appeal will be dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court